Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The After Final amendment filed 30 June 2022 under AFCP 2.0 is acknowledged. The After Final amendment meets the requirements for filing under AFCP 2.0.  Independent claims 1-2 have been amended without broadening the scope. The following information has been made of record in the instant amendment:
1. Claims 9-11 and 13-18 have been canceled.
2. No new claims have been added.
3. Claims 1-2 and 12 have been amended.
	Claims 1-8, 12 and 19-29 are pending in the case.

	Box 12:
	Applicant has traversed the rejections of record arguing that the general disclosure in Neerven regarding reducing risk of development of overweight or obesity of an infant later in life would not have been sufficient for the skilled person without hindsight to have a reasonable expectation of success for the specific conditions of the infant or young child which are recited by the amended claims. A mere disclosure of reducing risk of development of overweight or obesity of an infant later in life does not suggest effective administration to an infant or young child who has altered perception of satiety. As set forth in the specification, applicant found that sialylated oligosaccharides increase intracellular calcium release using an in vitro system with endocrine internal cells, which is an indicator of their potential GLP-1 secretagogue capacity. GLP-1 is known to slow down gastric emptying and reduce appetite and food intake. This finding is absent in the prior art. For these reasons reconsideration and allowance is requested.
	Applicant’s arguments have been considered but are not found to be persuasive.
Claims 1 and 2 are drawn to a method for decreasing an incidence and/or severity of a later in life health disorder which is obesity via administration of a composition comprising at least one sialylated oligosaccharide. Neerven teaches administration of the recited sialylated oligosaccharides to an infant or young child for reducing obesity later in life. From the teachings of Neerven it is clear that food intake is one aspect that has an impact on obesity later in life. Reducing obesity and the associated comorbidities via administration is taught by Neerven. The additional recitations regarding the patient populations in amended claims 1-2 does not overcome the rejections of record. The suggestion to administer the claimed composition to the patient populations is suggested by Neerven. Since obesity and the comorbidities are associated with excess food/energy intake, Neerven’s teachings suggest to the artisan that reduction in food intake and the feeling of satiety is needed. Neerven also teaches the use of sialylated oligosaccharide for doing the same.
The examples in the specification demonstrating that 3-SL and 6-SL both induce increase in GLP-1 secretion is a mechanism of action which is not important and is not given patentable weight. Irrespective of what type of mechanism operates, the administration of the claimed sialylated oligosaccharides reduces obesity in an infant or a young child later in life according to Neerven.
Therefore, the teachings of Neerven anticipate claims 1-8 and 19-24 and render obvious claims 12, 25 and new claims 26-29 as set forth above. The rejections are maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623